Citation Nr: 1330991	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for herpes simplex virus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran served on active duty from July 1985 to June 2009. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania that, among other things, granted service connection for herpes simplex virus, type I and assigned a 0 percent disability rating, effective July 1, 2009
..  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2010 Form 9, the Veteran claimed that he used intermittent systemic therapy (Acyclovir and later Valtrex) on a continual basis since being diagnosed with herpes simplex in November 1988.  He reported that outbreaks occurred every two to three months and required approximately 5-7 days of treatment for a total duration of approximately six weeks over a 12 month period.  Also, in a March 2010 statement, the Veteran's representative indicated that the Veteran had been taking immunosuppressive drugs since September 2006.  

On August 2009 VA examination report, the examiner noted a current diagnosis and a prior history of outbreaks of herpes on the Veteran's nose and lip.  The examiner did not address the percentage of the entire body or exposed areas affected, whether or not the Veteran treated the disorder with systemic therapy such as cortisone or other immunosuppressive drugs, or the duration of such treatment.  It appears that herpes simplex was inactive at the time of the examination.  Under the circumstances of this case, additional examination is warranted.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (to the extent the Veteran's claimed condition involves active and inactive stages, the examination should be conducted during the active stage). 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any pertinent evidence and treatment records related to the Veteran's herpes simplex virus, including any records reflecting medication prescribed for treatment.    

2.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA skin examination to determine the extent and severity of the herpes simplex.  To the extent feasible, the examination should be scheduled during an active phase. 

The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies. 

The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any herpes simplex, whether or not the Veteran's herpes simplex has been treated at any point throughout the appeal with systematic therapy such as corticosteroids or other immune suppressive drugs, and if so the duration of such treatment in a 12 month period.  The examiner should also comment on the percentage of the entire body or exposed area affected by the herpes simplex virus.  A complete rationale for any opinion expressed must be provided. 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of entitlement to an initial compensable rating for herpes simplex.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



